                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DELORES PERCHA,

             Plaintiff,
                                              Civil Case No. 18-11221
v.                                            Honorable Linda V. Parker

CABELA’S LLC, f/k/a
CABELA’S INC.,CAPITAL
ONE BANK, NA, and FLAGSTAR
BANK FSB,

          Defendants.
__________________________/

     OPINION AND ORDER OF DISMISSAL PURSUANT TO FEDERAL
                 RULE OF CIVIL PROCEDURE 41(b)

      Plaintiff filed this lawsuit against Defendants in Michigan state court on

January 12, 2018. Defendant Cabela’s LLC removed the action to federal court on

April 17, 2018, asserting original jurisdiction under 28 U.S.C. § 1331. Defendants

Cabela’s LLC (“Cabela’s”) and Capital One Bank (“Capital One”) thereafter filed

answers to Plaintiff’s Complaint. On August 7, 2018, the Court ordered Plaintiff

to show cause in writing by August 14, 2018 why the case should not be dismissed

as to Defendant Flagstar Bank due to Plaintiff’s failure to prosecute. When

Plaintiff failed to respond to the show cause order, the Court dismissed Plaintiff’s

claims against Flagstar Bank without prejudice.
      On August 20, 2018, the Court issued a notice setting a telephonic

scheduling conference in this matter for September 20, 2018. Two days before the

conference, Cabela’s and Capital One filed a notice indicating that their counsel

had made several attempts to engage Plaintiff’s counsel in a conference pursuant to

Federal Rule of Civil Procedure 26 in preparation for the scheduling conference.

Cabela’s and Capital One represented that Plaintiff’s counsel had failed to respond.

Plaintiff’s counsel also failed to appear at the telephonic scheduling conference on

September 20, 2018.

      The Court therefore entered a second order requiring Plaintiff to show cause

in writing as to why this action should not be dismissed for failure to prosecute

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The Court

specifically warned Plaintiff that the failure to respond may result in dismissal of

this action without further notice. The deadline for Plaintiff to respond to the show

cause order was October 19, 2018. That deadline has passed without Plaintiff

responding.

      The Sixth Circuit has identified four factors for a court to consider in

deciding whether to dismiss a case for failure to prosecute:

              (1) whether the party’s failure is due to willfulness, bad
              faith, or fault; (2) whether the adversary was prejudiced
              by the dismissed party’s conduct; (3) whether the
              dismissed party was warned that failure to cooperate
              could lead to dismissal; and (4) whether less drastic
             sanctions were imposed or considered before dismissal
             was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (citing Knoll v.

American Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999)). “‘Although

typically none of the factors is outcome dispositive, … a case is properly dismissed

by the district court where there is a clear record of delay or contumacious

conduct.’” Shafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir.

2008) (quoting Knoll, 176 F.3d at 363.

      There must be “‘a clear record of delay or contumacious conduct.’”

Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (quoting Freeland v.

Amigo, 103 F.3d 1271, 1277 (6th Cir. 1997)). Contumacious conduct is “behavior

that is ‘perverse in resisting authority’ and ‘stubbornly disobedient.’” Id. at 704-05

(quoting Schafer, 529 F.3d at 737) (additional quotation marks and citation

omitted). “The plaintiff’s conduct must display either an intent to thwart judicial

proceedings or a reckless disregard for the effect of [her] conduct on those

proceedings.” Id. at 705 (additional quotation marks and citation omitted).

      Here, the record demonstrates such delay. As detailed above, Plaintiff has

ignored these proceedings and the Court’s orders at least since the removal of the

action to federal court on April 17, 2018. Based on the number of warnings given

to Plaintiff, the third factor also clearly weighs in favor of dismissal. Because

Plaintiff has continuously disregarded the Court’s orders despite being forewarned
that doing so could lead to dismissal of this action, the Court sees no utility in

considering or imposing lesser sanctions.

      In short, taken together, the relevant factors support dismissal of this lawsuit

with prejudice for failure to prosecute.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE under Rule 41(b).

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

Dated: November 8, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, November 8, 2018, by electronic and/or
U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager
